Citation Nr: 0817289	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-38 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial rating higher than 50 percent 
before June 1, 2007, and an initial rating higher than 70 
percent from June 1, 2007, for post-traumatic stress 
disorder.  



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1950 to July 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In March 2006, the veteran cancelled his request for a 
hearing before the Board.  

While on appeal, in a rating decision, dated in March 2008, 
the RO increased the rating for post-traumatic stress 
disorder to 70 percent, effective June 1, 2007, and also 
granted a total disability rating for compensation based on 
individual unemployability. 


FINDING OF FACT

Prior to the promulgation of a Board decision on the claim 
for increase for post-traumatic stress disorder, the veteran 
withdrew in writing his appeal of the claim, which was 
pending before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2007).  







REASONS AND BASES FOR FINDING AND CONCLUSION

At any time before the Board promulgates a decision, the 
veteran may withdraw in writing his substantive appeal.  38 
C.F.R. § 20.204.  

In April 2008, in a written notification, the veteran 
withdrew his substantive appeal of the claim for increase for 
post-traumatic stress disorder, which was pending before the 
Board.  

Accordingly, the Board does not have jurisdiction to review 
the appeal.  38 U.S.C.A. § 7105(d)(5). 


ORDER

The appeal of the claim for increase for post-traumatic 
stress disorder is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


